NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PHILLIP EUGENE SANDERS,                         No. 21-15074

                Plaintiff-Appellant,            D.C. No. 1:20-cv-00690-DAD-EPG

 v.
                                                MEMORANDUM*
V. LAI, Deputy District Attorney; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Phillip Eugene Sanders appeals from the district court’s order dismissing his

action alleging constitutional violations stemming from his criminal proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a dismissal for failure to comply with Federal Rule of Civil Procedure 8.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996). We affirm.

      The district court did not abuse its discretion by dismissing Sanders’s action

because Sanders failed to comply with Rule 8 despite prior warnings and

instructions regarding the federal pleading requirements. See Fed. R. Civ. P.

8(a)(2) (“A pleading that states a claim for relief must contain . . . a short and plain

statement of the claim showing that the pleader is entitled to relief . . . .”);

McHenry, 84 F.3d at 1178 (complaint does not comply with Rule 8 if “one cannot

determine from the complaint who is being sued, for what relief, and on what

theory”).

      The district court did not abuse its discretion by denying further leave to

amend. See Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047,

1058 (9th Cir. 2011) (setting forth the standard of review and explaining that a

“district court’s discretion to deny leave to amend is particularly broad where [the]

plaintiff has previously amended the complaint” (citation and internal quotation

marks omitted)).

      Contrary to Sanders’s contention, a magistrate judge may be authorized to

perform nondispositive actions without seeking the parties’ consent. See 28 U.S.C.

§ 636(b)(1)(A); E.D. Cal. R. 302(a).

      We reject as without merit Sanders’s contention that the change in the

docketing initials in his case documents from “NONE” to “DAD” was improper.


                                            2                                      21-15074
All pending motions and requests are denied.

AFFIRMED.




                                 3             21-15074